DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-20 are objected to because of the following informalities:  It is noted that there is no numbered claim 12.   According claims 13-20 should be renumbered as 12-19, respectively.  For examination purposes the claims have been examined as currently numbered.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the bounds of the scope of the claim are unclear because tabbouleh salad would inherently include chopped fresh parsley. 
Regarding claim 1, claim 1 in line 7 recites “absorbing moisture released from the chopped fresh parsley” and it is unclear if this is a positive election of chopped parsley which is optional in line 3 of claim 1. 
Regarding claim 3, claim 3 recites “wherein only the tabbouleh salad is present”. It is unclear what this limitation means because, it is unclear if this requires only the salad to be present and no dried mint, dried oregano, or a combination thereof, or if this is a selection of tabbouleh salad in line 3.
Regarding claim 4, claim 4 recites “wherein only the dried mint is present”. It is unclear what this limitation means, because it is unclear if this requires only the dried mint to be present and no chopped fresh parsley, tabbouleh salad, and dried oregano is present, or if this is a selection of dried mint in lines 3-4.  
Regarding claims 5-7, each of claims 5-7 recites “the process of claim 1, further comprising extending the storage stability of the chopped fresh parsley…” and it is unclear if this is a positive election of chopped parsley which is optional in claim 1.
Regarding claim 14, it is noted that claim 14 depends from claim 1, however claim 1 does not discuss synthetic antioxidants and therefore it is unclear what is meant by claim 14 because, it is unclear if the mixture comprises synthetic antioxidants. It is noted that claim 13 discusses synthetic antioxidants and it appears claim 14 should depend from claim 13 and recite “the synthetic antioxidants comprise…”.
Regarding claim 15, claim 15 recites that the process further comprises “storing the mixture in the absence of thermal adulterants”. However, claim 1 recites that “absorbing moisture released from the chopped fresh parsley with the dried mint, dried oregano, or a combination thereof to extend the storage stability of the chopped fresh parsley or tabbouleh salad to at least 48 hours at a temperature range of 33 °F to 75 °F”, which suggests that the mixture is stored at temperatures including refrigeration temperatures and therefore storing the mixture would include some thermal change. It is unclear what is considered a thermal adulterant, since the temperature suggested by claim 1 could be a thermal adulterant.  
Regarding claims 15 and 16, it is unclear what is meant by “chemical adulterant.” It is noted that the specification discloses that, “chemical adulterants include adding oils, salts, chemical oxygen scavengers, chemical desiccants, chemical wetting agents and the like,” (See PGPUB specification [0025]) and discloses that, “the present invention functions to extend the shelf life of chopped parsley without resorting to chemical modification and that while it is appreciated that the salt, pepper and lemon juice commonly present in tabbouleh salad have preservative properties, these are not present in an amount to appreciably extend the lifetime,” ([0033]).  The specification further discloses in an example that the tabbouleh comprises salt and olive oil ([0038]) and discloses that Tabbouleh conventionally includes olive oil and salt ([0004]). It is unclear if the salt would need to specifically be present in amounts to act as a preservative to be considered a chemical adulterant. It is also unclear if the oil needs to present in a certain amount to be considered a chemical adulterant, especially since oil is a common ingredient in tabbouleh salad (PGPUB Specification [0004]). Further, it is unclear if this means that salt and oil can already be present in the tabbouleh salad and additional salt and oil is not added when storing the mixture, or if this means that no salt and no oil can be present in the tabbouleh salad.
Regarding claim 17-18, each of claims 17-18 recites “wherein the weight ratio of dried mint, dried oregano, or combinations thereof to chopped fresh parsley is between…” and it is unclear if this is a positive election of chopped parsley which is optional in claim 1.
 Regarding claims 17-18, claims 17-18 each recite “chopped fresh parsley” however claim 1 already recites “chopped fresh parsley” it is unclear if the “chopped fresh parsley” in claims 17-18 is the same as that recited in line 3 of claim 1.
Regarding claim 19, the bounds of the scope of the claim are unclear because tabbouleh salad would inherently include chopped fresh parsley. 
Claims 2, 8-11, 13, 16 and 20 are rejected based on their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10, 11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Recipe Link.
The Examiner notes that there is no numbered claim 12. 
Regarding claim 1, The Recipe Link discloses a process comprising intermixing chopped fresh parsley with at least one of dried mint, dried oregano and combinations thereof. Where dried mint is selected, The Recipe Link discloses that the weight ratio of the dried mint to the chopped fresh parsley is 1:18 to form a mixture (2 tsp dried mint = 0.0416 cup dried mint, giving a ratio of 0.416 cup dried mint : 0.75 cup chopped fresh parsley, therefore teaching 1 part dried mint : 18 parts chopped fresh parsley). Where dried oregano is selected The Recipe Link discloses that the weight ratio of the dried oregano to the chopped fresh parsley is 1:36. (1 tsp dried oregano = 0.0208 cup dried oregano, 0.0208 cup dried oregano : 0.75 cup chopped fresh parsley, therefore teaching a ratio of 1 part dried oregano : 36 parts chopped fresh parsley)
Further, since The Recipe Link discloses a process including forming the mixture as claimed, and when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II), the Recipe Link is seen to inherently be a process is for extending the storage stability of chopped fresh parsley or tabbouleh salad and inherently include absorbing moisture from the chopped fresh parsley with the dried mint, dried oregano or a combination thereof to extend the storage stability of the chopped fresh parsley or tabbouleh salad to at least 48 hours at a temperature at a range of 33 °F to 75 °F. 
Regarding claim 2, the dried mint, dried oregano, or a combination thereof inherently functions in inhibiting microbial growth, enzymatic browning or a combination thereof, since when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II).
Regarding claim 3, The Recipe Link discloses that the chopped fresh parsley and dried mint are in a composition for tabbouleh salad and therefore, only tabbouleh salad is present.
Regarding claims 5-7, Since The Recipe Link discloses a process including forming the mixture as claimed, and when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II), The Recipe Link is seen to inherently include extending the storage stability of the chopped fresh parsley to at least 48 hours at a temperature at a range of 50 °F to 72 °F, 60 °F to 70 °F and to at least 72 hours at a temperature range of 60 °F to 70 °F.
Regarding claim 10, The Recipe Link discloses that the at least one of dried mint, dried oregano or combination thereof is dried mint.
Regarding claim 11, The Recipe Link discloses that the at least one of dried mint, dried oregano or combination thereof is dried oregano.
Regarding claim 13, The Recipe Link discloses storing the mixture by refrigerating for 2-4 hours and therefore is seen to teach the method further comprises storing the mixture in the absence of synthetic antioxidants or carbon dioxide.
Regarding claim 14, The Recipe Link does not disclose the use of synthetic antioxidants that comprise ascorbates, phenol derivatives BHA, BHT, TBHQ and propyl gallate.
Regarding claim 15, in light of the 112b, it is unclear what is considered a thermal adulterant, since the specification discloses thermal adulterants include heating, freezing and drying (See PGPUB specification [0005], [0025]), thermal adulterants have been interpreted to not include refrigeration, and since The Recipe Link only discloses storing the mixture by refrigerating for 2-4 hours, The Recipe Link is seen to teach that the method comprises storing the mixture in the absence of thermal adulterants. In light of the 112b it is unclear what is meant by chemical adulterant, since The Recipe Link does not disclose the addition of chemical adulterants or ingredients to specifically preserve the Tabbouleh salad, The Recipe Link is seen to teach that the mixture is stored in the absence of chemical adulterants. 
Regarding claim 16, in light of the 112b is unclear what is meant by chemical adulterant comprising adding oils and salts. The claim has been interpreted as if this means that salt and oil can already be present in the tabbouleh salad and additional salt and oil is not added when storing the mixture specifically for preserving the mixture. The Recipe Link is seen to teach that the method comprises storing the mixture in the absence of chemical adulterants comprising adding oils, and salts and in the absence of chemical oxygen scavengers, chemical desiccants and chemical wetting agents. Since The Recipe Link only discloses storing the mixture by refrigerating for 2-4 hours, The Recipe Link is seen to teach that the method comprises storing the mixture in the absence of thermal adulterants comprising heating, freezing and drying.
Regarding claim 17, The Recipe Link discloses that the ratio of dried oregano to chopped fresh parsley is 1:36.
Regarding claim 18, claim 18 differs from The Recipe Link in the recitation that the ratio of dried oregano to chopped fresh parsley is 1:37, however The Recipe Link discloses that the ratio of dried oregano to chopped fresh parsley is 1:36, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I)
Regarding claim 19, The Recipe Link discloses a composition comprising chopped fresh parsley and dried oregano and discloses that the weight ratio of the dried oregano to the chopped fresh parsley is 1:36 to form a mixture. (1 tsp dried oregano = 0.0208 cup dried oregano, 0.0208 cup dried oregano : 0.75 cup chopped fresh parsley, therefore teaching a ratio of 1 part dried oregano : 36 parts chopped fresh parsley).
Regarding claim 20, since The Recipe Link discloses the composition as claimed and when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II), the Recipe Link is seen to inherently teach that the storage stability of the chopped fresh parsley is at least 48 hours at a temperature at a range of 33 °F to 75 °F. 
Claim(s) 1-7, 10, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epicurious.
Regarding claim 1, Epicurious discloses a process comprising intermixing chopped fresh parsley with dried mint (see Review from hsssam from 01/14/2018 on Pg. 4). Epicurious discloses the weight ratio of dried mint to chopped fresh parsley is 1:10.6 (3 tablespoons dried mint = 0.1875 cup dried mint, 0.1875 cup dried mint: 2 cups chopped fresh parsley gives a ratio of 1 part dried mint : 10.6 parts chopped fresh parsley) to form a mixture. 
Further, since Epicurious discloses a process including forming the mixture as claimed, and when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II), Epicurious is seen to inherently be a process is for extending the storage stability of chopped fresh parsley or tabbouleh salad and inherently include absorbing moisture from the chopped fresh parsley with the dried mint, dried oregano or a combination thereof to extend the storage stability of the chopped fresh parsley or tabbouleh salad to at least 48 hours at a temperature at a range of 33 °F to 75 °F.
Regarding claim 2, the dried mint, dried oregano, or a combination thereof inherently functions in inhibiting microbial growth, enzymatic browning or a combination thereof, since when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II).
Regarding claim 3, Epicurious discloses that the chopped fresh parsley and dried mint are in a composition for tabbouleh salad and therefore, only tabbouleh salad is present (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claim 4, Epicurious discloses that only the dried mint is present (i.e. only dried mint is present from the selection of dried mint and dried oregano) (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claims 5-7, Since Epicurious discloses a process including forming the mixture as claimed (see Review from hsssam from 01/14/2018 on Pg. 4), and when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I, II), Epicurious is seen to inherently include extending the storage stability of the chopped fresh parsley to at least 48 hours at a temperature at a range of 50 °F to 72 °F, 60 °F to 70 °F and to at least 72 hours at a temperature range of 60 °F to 70 °F.
Regarding claim 10, Epicurious discloses that the at least one of dried mint, dried oregano or combination thereof is dried mint (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claim 13, Epicurious discloses storing the mixture by refrigerating for 6 hours and therefore is seen to teach the method further comprises storing the mixture in the absence of synthetic antioxidants or carbon dioxide (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claim 14, Epicurious does not disclose the use of synthetic antioxidants that comprise ascorbates, phenol derivatives BHA, BHT, TBHQ and propyl gallate (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claim 15, in light of the 112b, it is unclear what is considered a thermal adulterant, since the specification discloses thermal adulterants include heating, freezing and drying (See PGPUB specification [0005], [0025]), thermal adulterants have been interpreted to not include refrigeration, and since Epicurious only discloses storing the mixture by refrigerating for 6 hours, Epicurious is seen to teach that the method comprises storing the mixture in the absence of thermal adulterants. In light of the 112b it is unclear what is meant by chemical adulterant, since Epicurious does not disclose the addition of chemical adulterants or ingredients to specifically preserve the Tabbouleh salad, Epicurious is seen to teach that the mixture is stored in the absence of chemical adulterants. (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claim 16, in light of the 112b, it is unclear what is meant by chemical adulterant comprising adding oils and salts. The claim has been interpreted as if this means that salt and oil can already be present in the tabbouleh salad and additional salt and oil is not added when storing the mixture specifically for preserving the mixture. Since Epicurious only discloses storing the mixture by refrigerating for 6 hours, Epicurious is seen to teach that the method comprises storing the mixture in the absence of chemical adulterants comprising adding oils, and salts and in the absence of chemical oxygen scavengers, chemical desiccants and chemical wetting agents. Since Epicurious only discloses storing the mixture by refrigerating for 6 hours, Epicurious is seen to teach that the method comprises storing the mixture in the absence of thermal adulterants including heating, freezing and drying. (see Review from hsssam from 01/14/2018 on Pg. 4).
Regarding claims 19 and 20, claims 19 and 20 are rejected for the same reasons given above as for claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over The Recipe Link in view of Manitoba (Water Content and Water Activity).
Regarding claim 8, claim 8 differs from The Recipe Link in the recitation that the water activity of the mixture is specifically between 0.65 and 0.9.
Manitoba discloses that most food has a water activity greater than 0.95 which supports the growth of bacteria, yeast and mould (Pg. 3) and that by lowering water activity food can be safe to store (Pg. 4) and discloses that water activity can be adjusted using salt (Pg. 5). Manitoba discloses that a minimum water activity for various microorganism growth includes 0.9 (Pg. 4).  It would have been obvious to one of ordinary skill in the art to modify the water activity of the mixture to be between 0.65 and 0.9 in order to prevent the growth of microorganisms. 
Regarding claim 9, claim 9 differs from the Recipe Link in the recitation that the water activity of the mixture is specifically between 0.3 and 0.65.  
As discussed above Manitoba discloses that most food has a water activity greater than 0.95 which supports the growth of bacteria, yeast and mould (Pg. 3) and that by lowering water activity food can be safe to store (Pg. 4) and discloses that water activity can be adjusted using salt (Pg. 5). Manitoba also discloses that a minimum water activity for microorganism growth includes 0.6 (Pg. 4). It would have been obvious to one of ordinary skill in the art to modify the water activity of the mixture to be between 0.3 and 0.65 in order to prevent the growth of microorganisms
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Epicurious in view of Manitoba (Water Content and Water Activity).
Regarding claim 8, claim 8 differs from Epicurious in the recitation that the water activity of the mixture is specifically between 0.65 and 0.9. 
Manitoba discloses that most food has a water activity greater than 0.95 which supports the growth of bacteria, yeast and mould (Pg. 3) and that by lowering water activity food can be safe to store (Pg. 4) and discloses that water activity can be adjusted using salt (Pg. 5). Manitoba discloses that a minimum water activity for microorganism growth includes 0.9 (Pg. 4).  It would have been obvious to one of ordinary skill in the art to modify the water activity of the mixture to be between 0.65 and 0.9 in order to prevent the growth of microorganisms. 
Regarding claim 9, claim 9 differs from Epicurious in the recitation that the water activity of the mixture is specifically between 0.3 and 0.65.  
As discussed above Manitoba discloses that most food has a water activity greater than 0.95 which supports the growth of bacteria, yeast and mould (Pg. 3) and that by lowering water activity food can be safe to store (Pg. 4) and discloses that water activity can be adjusted using salt (Pg. 5). Manitoba discloses that a minimum water activity for microorganism growth includes 0.6 (Pg. 4). It would have been obvious to one of ordinary skill in the art to modify the water activity of the mixture to be between 0.3 and 0.65 in order to prevent the growth of microorganisms
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792